
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



ADOBE SYSTEMS INCORPORATED
1997 EMPLOYEE STOCK PURCHASE PLAN
(as amended by the Board through November 9, 2007)


        1.    Purpose and Term of Plan.    

                        1.1    Purpose.    The purpose of the Adobe Systems
Incorporated 1997 Employee Stock Purchase Plan (the "Plan") is to provide
Eligible Employees of the Participating Company Group with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an "employee stock purchase plan" under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.

                        1.2    Term of Plan.    The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued.

        2.    Definitions and Construction.    

                        2.1    Definitions.    Any term not expressly defined in
the Plan but defined for purposes of Section 423 of the Code shall have the same
definition herein. Whenever used herein, the following terms shall have their
respective meanings set forth below:

                                (a)    "Board" means the Board of Directors of
the Company. If one or more Committees have been appointed by the Board to
administer the Plan, "Board" also means such Committee(s).

                                (b)    "Code" means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

                                (c)    "Committee" means a committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

                                (d)    "Company" means Adobe Systems
Incorporated, a Delaware corporation, or any successor corporation thereto.

                                (e)    "Compensation" means, with respect to any
Offering Period, base wages or salary, overtime, bonuses, commissions, shift
differentials, payments for paid time off, payments in lieu of notice, and
compensation deferred under any program or plan, including, without limitation,
pursuant to Section 401(k) or Section 125 of the Code. Compensation shall be
limited to amounts actually payable in cash or deferred during the Offering
Period.

                                Compensation shall not include moving
allowances, payments pursuant to a severance agreement, termination pay,
relocation payments, sign-on bonuses, any amounts directly or indirectly paid
pursuant to the Plan or any other stock purchase or stock option plan, or any
other compensation not included above.

                                (f)    "Eligible Employee" means an Employee who
meets the requirements set forth in Section 5 for eligibility to participate in
the Plan.

                                (g)    "Employee" means a person treated as an
employee of a Participating Company for purposes of Section 423 of the Code. A
Participant shall be deemed to have ceased to be an Employee either upon an
actual termination of employment or upon the corporation employing the
Participant ceasing to be a Participating Company. For purposes of the Plan, an
individual shall not be deemed to have ceased to be an Employee while such
individual is on a bona fide leave of absence approved by the Company of ninety
(90) days or less. In the event an individual's leave of absence

--------------------------------------------------------------------------------




exceeds ninety (90) days, the individual shall be deemed to have ceased to be an
Employee on the ninety-first (91st) day of such leave unless the individual's
right to reemployment with the Participating Company Group is guaranteed either
by statute or by contract. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual's employment or
termination of employment, as the case may be. All such determinations by the
Company shall be, for purposes of an individual's participation in or other
rights under the Plan as of the time of the Company's determination, final,
binding and conclusive, notwithstanding that the Company or any governmental
agency subsequently makes a contrary determination.

                                (h)    "Fair Market Value" means, as of any
date, if there is then a public market for the Stock, the closing sale price of
a share of Stock (or the mean of the closing bid and asked prices if the Stock
is so quoted instead) as quoted on the Nasdaq Global Select Market, the Nasdaq
Small-Cap Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in The
Wall Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Board, in its sole discretion. If there is then no public market for the
Stock, the Fair Market Value on any relevant date shall be as determined by the
Board without regard to any restriction other than a restriction which, by its
terms, will never lapse.

                                (i)    "Offering" means an offering of Stock as
provided in Section 6.

                                (j)    "Offering Date" means, for any Offering
Period, the first day of such Offering Period.

                                (k)    "Offering Period" means a period
established in accordance with Section 6.1.

                                (l)    "Parent Corporation" means any present or
future "parent corporation" of the Company, as defined in Section 424(e) of the
Code.

                                (m)    "Participant" means an Eligible Employee
who has become a participant in an Offering Period in accordance with Section 7
and remains a participant in accordance with the Plan.

                                (n)    "Participating Company" means the Company
or any Parent Corporation or Subsidiary Corporation designated by the Board as a
corporation the Employees of which may, if Eligible Employees, participate in
the Plan. The Board shall have the sole and absolute discretion to determine
from time to time which Parent Corporations or Subsidiary Corporations shall be
Participating Companies.

                                (o)    "Participating Company Group" means, at
any point in time, the Company and all other corporations collectively which are
then Participating Companies.

                                (p)    "Purchase Date" means, for any Purchase
Period, the last day of such period.

                                (q)    "Purchase Period" means a period
established in accordance with Section 6.2.

                                (r)    "Purchase Price" means the price at which
a share of Stock may be purchased under the Plan, as determined in accordance
with Section 9.

                                (s)    "Purchase Right" means an option granted
to a Participant pursuant to the Plan to purchase such shares of Stock as
provided in Section 8, which the Participant may or may not exercise during the
Offering Period in which such option is outstanding. Such option arises from the
right of a Participant to withdraw any accumulated payroll deductions of the
Participant not previously applied to the purchase of Stock under the Plan and
to terminate participation in the Plan at any time during an Offering Period.

2

--------------------------------------------------------------------------------



                                (t)    "Stock" means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.2.

                                (u)    "Subscription Agreement" means a written
agreement in such form as specified by the Company, stating an Employee's
election to participate in the Plan and authorizing payroll deductions under the
Plan from the Employee's Compensation.

                                (v)    "Subscription Date" means the last
business day prior to the Offering Date of an Offering Period or such earlier
date as the Company shall establish.

                                (w)    "Subsidiary Corporation" means any
present or future "subsidiary corporation" of the Company, as defined in
Section 424(f) of the Code.

                        2.2    Construction.    Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan. Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular. Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.

        3.    Administration.    

                        3.1    Administration by the Board.    The Plan shall be
administered by the Board, including any duly appointed Committee of the Board.
All questions of interpretation of the Plan, of any form of agreement or other
document employed by the Company in the administration of the Plan, or of any
Purchase Right shall be determined by the Board and shall be final and binding
upon all persons having an interest in the Plan or the Purchase Right. Subject
to the provisions of the Plan, the Board shall determine all of the relevant
terms and conditions of Purchase Rights granted pursuant to the Plan; provided,
however, that all Participants granted Purchase Rights pursuant to the Plan
shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code to the extent required by applicable law. All
expenses incurred in connection with the administration of the Plan shall be
paid by the Company.

                        3.2    Authority of Officers.    Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, determination or election that is the
responsibility of or that is allocated to the Company herein, provided that the
officer has apparent authority with respect to such matter, right, obligation,
determination or election.

                        3.3    Policies and Procedures Established by the
Company.    The Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its sole discretion, for the proper administration
of the Plan, including, without limitation, (a) a minimum payroll deduction
amount required for participation in an Offering, (b) a limitation on the
frequency or number of changes permitted in the rate of payroll deduction during
an Offering, (c) an exchange ratio applicable to amounts withheld in a currency
other than United States dollars, (d) a payroll deduction greater than or less
than the amount designated by a Participant in order to adjust for the Company's
delay or mistake in processing a Subscription Agreement or in otherwise
effecting a Participant's election under the Plan or as advisable to comply with
the requirements of Section 423 of the Code, and (e) determination of the date
and manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.

        4.    Shares Subject to Plan.    

                        4.1    Maximum Number of Shares Issuable.    Subject to
adjustment as provided in Section 4.2, and effective upon approval by the
stockholders of the Company, the maximum aggregate number of shares of Stock
that may be issued under the Plan shall be seventy-six million (76,000,000) and
shall consist of authorized but unissued or reacquired shares of Stock, or any
combination thereof. If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of

3

--------------------------------------------------------------------------------



Stock allocable to the unexercised portion of such Purchase Right shall again be
available for issuance under the Plan.

                        4.2    Adjustments for Changes in Capital
Structure.    In the event of any stock dividend, stock split, reverse stock
split, recapitalization, combination, reclassification or similar change in the
capital structure of the Company, or in the event of any merger (including a
merger effected for the purpose of changing the Company's domicile), sale of
assets or other reorganization in which the Company is a party, appropriate
adjustments shall be made in the number and class of shares subject to the Plan
and each Purchase Right and in the Purchase Price. If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
"New Shares"), the Board may unilaterally amend the outstanding Purchase Rights
to provide that such Purchase Rights are exercisable for New Shares. In the
event of any such amendment, the number of shares subject to, and the Purchase
Price of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner, as determined by the Board, in its sole discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the Purchase Price be decreased to an amount less than the
par value, if any, of the stock subject to the Purchase Right. The adjustments
determined by the Board pursuant to this Section 4.2 shall be final, binding and
conclusive.

        5.    Eligibility.    

                        5.1    Employees Eligible to Participate.    Each
Employee of a Participating Company is eligible to participate in the Plan and
shall be deemed an Eligible Employee, except the following:

                                (a)    Any Employee who is customarily employed
by the Participating Company Group for less than twenty (20) hours per week; or

                                (b)    Any Employee who is customarily employed
by the Participating Company Group for not more than five (5) months in any
calendar year.

                        5.2    Exclusion of Certain
Stockholders.    Notwithstanding any provision of the Plan to the contrary, no
Employee shall be granted a Purchase Right under the Plan if, immediately after
such grant, such Employee would own or hold options to purchase stock of the
Company or of any Parent Corporation or Subsidiary Corporation possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of such corporation, as determined in accordance with Section 423(b)(3)
of the Code. For purposes of this Section 5.2, the attribution rules of
Section 424(d) of the Code shall apply in determining the stock ownership of
such Employee.

        6.    Offerings.    

                        6.1    Offering Periods.    Except as otherwise set
forth below, the Plan shall be implemented by Offerings of approximately
twenty-four (24) months duration or such other duration as the Board shall
determine. Offering Periods shall commence on or about January 1 and July 1 of
each year and end on or about the second December 31 and June 30, respectively,
occurring thereafter. Notwithstanding the foregoing, the Board may establish a
different duration for one or more future Offering Periods or different
commencing or ending dates for such Offering Periods; provided, however, that no
Offering Period may have a duration exceeding twenty-seven (27) months. If the
first or last day of an Offering Period is not a day on which the national
securities exchanges or Nasdaq Global Select Market are open for trading, the
Company shall specify the trading day that will be deemed the first or last day,
as the case may be, of the Offering Period.

                        6.2    Purchase Periods.    Each Offering Period shall
consist of four (4) consecutive Purchase Periods of approximately six (6) months
duration, or such other number or duration as the Board shall determine. A
Purchase Period commencing on or about January 1 shall end on or about

4

--------------------------------------------------------------------------------




the next June 30. A Purchase Period commencing on or about July 1 shall end on
or about the next December 31. Notwithstanding the foregoing, the Board may
establish a different duration for one or more future Purchase Periods or
different commencing or ending dates for such Purchase Periods. If the first or
last day of a Purchase Period is not a day on which the national securities
exchanges or Nasdaq Global Select Market are open for trading, the Company shall
specify the trading day that will be deemed the first or last day, as the case
may be, of the Purchase Period.

        7.    Participation in the Plan.    

                        7.1    Initial Participation.    An Eligible Employee
may become a Participant in an Offering Period by delivering a properly
completed Subscription Agreement to the office designated by the Company not
later than the close of business for such office on the Subscription Date
established by the Company for such Offering Period. An Eligible Employee who
does not deliver a properly completed Subscription Agreement to the Company's
designated office on or before the Subscription Date for an Offering Period
shall not participate in the Plan for that Offering Period or for any subsequent
Offering Period unless such Eligible Employee subsequently delivers a properly
completed Subscription Agreement to the appropriate office of the Company on or
before the Subscription Date for such subsequent Offering Period. An Employee
who becomes an Eligible Employee on or after the Offering Date of an Offering
Period shall not be eligible to participate in such Offering Period but may
participate in any subsequent Offering Period provided such Employee is still an
Eligible Employee as of the Offering Date of such subsequent Offering Period.

                        7.2    Continued Participation.    A Participant shall
automatically participate in the next Offering Period commencing immediately
after the final Purchase Date of each Offering Period in which the Participant
participates provided that such Participant remains an Eligible Employee on the
Offering Date of the new Offering Period and has not either (a) withdrawn from
the Plan pursuant to Section 12.1 or (b) terminated employment as provided in
Section 13. A Participant who may automatically participate in a subsequent
Offering Period, as provided in this Section 7.2, is not required to deliver any
additional Subscription Agreement for the subsequent Offering Period in order to
continue participation in the Plan. However, a Participant may deliver a new
Subscription Agreement for a subsequent Offering Period in accordance with the
procedures set forth in Section 7.1 if the Participant desires to change any of
the elections contained in the Participant's then effective Subscription
Agreement. Eligible Employees may not participate simultaneously in more than
one Offering.

        8.    Right to Purchase Shares.    

                        8.1    Grant of Purchase Right.    Except as set forth
below, on the Offering Date of each Offering Period, each Participant in such
Offering Period shall be granted automatically a Purchase Right consisting of an
option to purchase five thousand (5,000) shares of Stock. No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee.

                        8.2    Pro Rata Adjustment of Purchase
Right.    Notwithstanding the provisions of Section 8.1, and except as otherwise
provided in Section 14.2, if the Board establishes an Offering Period of less
than twenty-three and one-half (23 1/2) months or more than twenty-four and
one-half (241/2) months in duration, the number of whole shares of Stock subject
to a Purchase Right shall be determined by multiplying 208.33 shares by the
number of months (rounded to the nearest whole month) in the Offering Period and
disregarding any resulting fractional share.

5

--------------------------------------------------------------------------------



                        8.3    Calendar Year Purchase
Limitation.    Notwithstanding any provision of the Plan to the contrary, no
Purchase Right shall entitle a Participant to purchase shares of Stock under the
Plan at a rate which, when aggregated with such Participant's rights to purchase
shares under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right has been outstanding at any time. For purposes of the
preceding sentence, the Fair Market Value of shares purchased during a given
Offering Period shall be determined as of the Offering Date for such Offering
Period. The limitation described in this Section 8.3 shall be applied in
conformance with applicable regulations under Section 423(b)(8) of the Code.

        9.    Purchase Price.    The Purchase Price at which each share of Stock
may be acquired in an Offering Period upon the exercise of all or any portion of
a Purchase Right shall be established by the Board; provided, however, that the
Purchase Price shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date. Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price for that Offering Period shall be
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period, or (b) the Fair Market
Value of a share of Stock on the Purchase Date.

        10.    Accumulation of Purchase Price through Payroll
Deduction.    Shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant's Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:

                        10.1    Amount of Payroll Deductions.    Except as
otherwise provided herein, the amount to be deducted under the Plan from a
Participant's Compensation on each payday during an Offering Period shall be
determined by the Participant's Subscription Agreement. The Subscription
Agreement shall set forth the percentage of the Participant's Compensation to be
deducted on each payday during an Offering Period in whole percentages of not
less than one percent (1%) (except as a result of an election pursuant to
Section 10.3 to stop payroll deductions made effective following the first
payday during an Offering) or more than twenty-five percent (25%).
Notwithstanding the foregoing, the Board may change the limits on payroll
deductions effective as of any future Offering Date.

                        10.2    Commencement of Payroll Deductions.    Payroll
deductions shall commence on the first payday following the Offering Date and
shall continue to the end of the Offering Period unless sooner altered or
terminated as provided herein.

                        10.3    Election to Change or Stop Payroll
Deductions.    Subject to any limitations imposed by the Board prior to the
commencement of an Offering Period, during an Offering Period, a Participant may
elect to increase or decrease the rate of or to stop deductions from his or her
Compensation by delivering to the Company's designated office an amended
Subscription Agreement authorizing such change on or before the "Change Notice
Date." The "Change Notice Date" shall be a date prior to the beginning of the
first pay period for which such election is to be effective as established by
the Company from time to time and announced to the Participants. A Participant
who elects to decrease the rate of his or her payroll deductions to zero percent
(0%) shall nevertheless remain a Participant in the current Offering Period
unless such Participant withdraws from the Plan as provided in Section 12.1.
Until otherwise provided by the Board, for all Offering Periods that commence on
or after January 1, 2008, a Participant may only elect to decrease the rate of,
or to stop, deductions from his or her Compensation during any on-going Offering
Period, and may only increase his or her rate of deductions as to future
Offering Periods,

6

--------------------------------------------------------------------------------



                        10.4    Participant Accounts.    Individual bookkeeping
accounts shall be maintained for each Participant. All payroll deductions from a
Participant's Compensation shall be credited to such Participant's Plan account
and shall be deposited with the general funds of the Company. All payroll
deductions received or held by the Company may be used by the Company for any
corporate purpose.

                        10.5    No Interest Paid.    Interest shall not be paid
on sums deducted from a Participant's Compensation pursuant to the Plan.

        11.    Purchase of Shares.    

                        11.1    Exercise of Purchase Right.    On each Purchase
Date of an Offering Period, each Participant who has not withdrawn from the Plan
and whose participation in the Offering has not terminated before such Purchase
Date shall automatically acquire pursuant to the exercise of the Participant's
Purchase Right the number of whole shares of Stock determined by dividing
(a) the total amount of the Participant's payroll deductions accumulated in the
Participant's Plan account during the Offering Period and not previously applied
toward the purchase of Stock by (b) the Purchase Price. However, in no event
shall the number of shares purchased by the Participant during an Offering
Period exceed the number of shares subject to the Participant's Purchase Right.
No shares of Stock shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated
before such Purchase Date.

                        11.2    Pro Rata Allocation of Shares.    In the event
that the number of shares of Stock which might be purchased by all Participants
in the Plan on a Purchase Date exceeds the number of shares of Stock available
in the Plan as provided in Section 4.1, the Company shall make a pro rata
allocation of the remaining shares in as uniform a manner as shall be
practicable and as the Company shall determine to be equitable. Any fractional
share resulting from such pro rata allocation to any Participant shall be
disregarded.

                        11.3    Delivery of Certificates.    As soon as
practicable after each Purchase Date, the Company shall arrange the delivery to
each Participant, as appropriate, of a certificate representing the shares
acquired by the Participant on such Purchase Date; provided that the Company may
deliver such shares to a broker that holds such shares in street name for the
benefit of the Participant. Shares to be delivered to a Participant under the
Plan shall be registered in the name of the Participant, or, if requested by the
Participant, in the name of the Participant and his or her spouse, or, if
applicable, in the names of the heirs of the Participant. Notwithstanding the
foregoing, to the extent permitted by applicable law and the Company's governing
documents, the Company may refrain from issuing paper certificates and may
instead cause the issuance of the shares to the Participant under this Plan to
be recorded electronically on the books of the Company, the applicable transfer
agent and/or broker, as applicable.

                        11.4    Return of Cash Balance.    Any cash balance
remaining in a Participant's Plan account following any Purchase Date shall be
refunded to the Participant as soon as practicable after such Purchase Date.
However, if the cash to be returned to a Participant pursuant to the preceding
sentence is an amount less than the amount that would have been necessary to
purchase an additional whole share of Stock on such Purchase Date, the Company
may retain such amount in the Participant's Plan account to be applied toward
the purchase of shares of Stock in the subsequent Purchase Period or Offering
Period, as the case may be.

                        11.5    Tax and Withholding.    At the time a
Participant's Purchase Right is exercised, in whole or in part, or at the time a
Participant disposes of some or all of the shares of Stock he or she acquires
under the Plan, the Participant shall make adequate provision for the foreign,
federal, state and local tax and withholding obligations of the Participating
Company Group, if any, which arise upon exercise of the Purchase Right or upon
such disposition of shares, respectively. For the avoidance of doubt, any tax
arising from the exercise of the Purchase Right or upon the disposition of
shares, whether initially payable by the Participant or the Participating
Company Group (each a "Stock Tax"),

7

--------------------------------------------------------------------------------




shall be paid by the Participant. Without limitation to the foregoing, any
Indian Fringe Benefit Tax due as a result of a Participant exercising a Purchase
Right shall be deemed a Stock Tax. The Participating Company Group may, but
shall not be obligated to, withhold from the Participant's compensation the
amount necessary to satisfy any Stock Tax and/or withholding obligations. If the
Participant's compensation is not sufficient to meet the Stock Tax and/or
withholding obligation, the Participating Group Company shall be under no
obligation to deliver the Shares until the Participant has made adequate
provisions for payment of the Stock Tax and/or withholding obligations.

                        11.6    Expiration of Purchase Right.    Any portion of
a Participant's Purchase Right remaining unexercised after the end of the
Offering Period to which the Purchase Right relates shall expire immediately
upon the end of the Offering Period.

                        11.7    Reports to Participants.    Each Participant who
has exercised all or part of his or her Purchase Right shall receive, as soon as
practicable after the Purchase Date, a report of such Participant's Plan account
setting forth the total payroll deductions accumulated prior to such exercise,
the number of shares of Stock purchased, the Purchase Price for such shares, the
date of purchase and the cash balance, if any, remaining immediately after such
purchase that is to be refunded or retained in the Participant's Plan account
pursuant to Section 11.4. The report required by this Section may be delivered
in such form and by such means, including by electronic transmission, as the
Company may determine.

        12.    Withdrawal from Offering or Plan.    

                        12.1    Voluntary Withdrawal from the Plan.    A
Participant may withdraw from the Plan by signing and delivering to the
Company's designated office a written notice of withdrawal on a form provided by
the Company for such purpose. Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, if a Participant withdraws
from the Plan after the Purchase Date of a Purchase Period, the withdrawal shall
not affect shares of Stock acquired by the Participant on such Purchase Date. A
Participant who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the same Offering from which he or she withdrew,
but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to time, a
requirement that the notice of withdrawal from the Plan be on file with the
Company's designated office for a reasonable period prior to the effectiveness
of the Participant's withdrawal.

                        12.2    Automatic Withdrawal From an Offering.    If the
Fair Market Value of a share of Stock on a Purchase Date other than the final
Purchase Date of an Offering is less than the Fair Market Value of a share of
Stock on the Offering Date of the Offering, then every Participant automatically
shall be (a) withdrawn from such Offering at the close of such Purchase Date and
after the acquisition of shares of Stock for the Purchase Period and
(b) enrolled in the Offering commencing on the first business day subsequent to
such Purchase Date.

                        12.3    Return of Payroll Deductions.    Upon a
Participant's voluntary withdrawal from the Plan pursuant to Sections 12.1 or
automatic withdrawal from an Offering pursuant to Section 12.2, the
Participant's accumulated payroll deductions which have not been applied toward
the purchase of shares of Stock (except, in the case of an automatic withdrawal
pursuant to Section 12.2, for an amount necessary to purchase an additional
whole share as provided in Section 11.4) shall be returned as soon as
practicable after the withdrawal, without the payment of any interest, to the
Participant, and the Participant's interest in the Plan or the Offering, as
applicable, shall terminate. Such accumulated payroll deductions may not be
applied to any other Offering under the Plan.

        13.    Termination of Employment or Eligibility.    Upon a Participant's
ceasing, prior to a Purchase Date, to be an Employee of the Participating
Company Group for any reason, including retirement, disability or death, or the
failure of a Participant to remain an Eligible Employee, the Participant's
participation in the Plan shall terminate immediately. In such event, the
payroll deductions credited to

8

--------------------------------------------------------------------------------




the Participant's Plan account since the last Purchase Date shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant's
death, to the Participant's legal representative, and all of the Participant's
rights under the Plan shall terminate. Interest shall not be paid on sums
returned pursuant to this Section 13. A Participant whose participation has been
so terminated may again become eligible to participate in the Plan by again
satisfying the requirements of Sections 5 and 7.1.

        14.    Transfer of Control.    

                        14.1    Definitions.

                                (a)    An "Ownership Change Event" shall be
deemed to have occurred if any of the following occurs with respect to the
Company: (i) the direct or indirect sale or exchange in a single or series of
related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company; (ii) a merger or consolidation
in which the Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or (iv) a liquidation or
dissolution of the Company.

                                (b)    A "Transfer of Control" shall mean an
Ownership Change Event or a series of related Ownership Change Events
(collectively, the "Transaction") wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company's voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the "Transferee Corporation(s)"), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

                        14.2    Effect of Transfer of Control on Purchase
Rights.    In the event of a Transfer of Control, the surviving, continuing,
successor, or purchasing corporation or parent corporation thereof, as the case
may be (the "Acquiring Corporation"), shall assume the Company's rights and
obligations under the Plan. If the Acquiring Corporation elects not to assume
the Company's rights and obligations under outstanding Purchase Rights, the
Purchase Date of the then current Purchase Period shall be accelerated to a date
before the date of the Transfer of Control specified by the Board, but the
number of shares of Stock subject to outstanding Purchase Rights shall not be
adjusted. All Purchase Rights which are neither assumed by the Acquiring
Corporation in connection with the Transfer of Control nor exercised as of the
date of the Transfer of Control shall terminate and cease to be outstanding
effective as of the date of the Transfer of Control.

        15.    Nontransferability of Purchase Rights.    A Purchase Right may
not be transferred in any manner otherwise than by will or the laws of descent
and distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

        16.    Restriction on Issuance of Shares.    The issuance of shares
under the Plan shall be subject to compliance with all applicable requirements
of foreign, federal or state law with respect to such securities. A Purchase
Right may not be exercised if the issuance of shares upon such exercise would
constitute a violation of any applicable foreign, federal or state securities
laws or other law or regulations or the requirements of any securities exchange
or market system upon which the Stock may then be listed. In addition, no
Purchase Right may be exercised unless (a) a registration statement under the
Securities Act of 1933, as amended, shall at the time of exercise of the
Purchase Right be in

9

--------------------------------------------------------------------------------




effect with respect to the shares issuable upon exercise of the Purchase Right,
or (b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company's legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

        17.    Rights as a Stockholder and Employee.    A Participant shall have
no rights as a stockholder by virtue of the Participant's participation in the
Plan until the date of the issuance of a certificate for the shares purchased
pursuant to the exercise of the Participant's Purchase Right (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 4.2. Nothing herein
creates an employment relationship between the Participant and any member of the
Participating Group Company where such relationship does not otherwise exist,
nor shall anything herein confer upon a Participant any right to continue in the
employ of the Participating Company Group or interfere in any way with any right
of the Participating Company Group to terminate the Participant's employment at
any time.

        18.    Legends.    The Company may at any time place legends or other
identifying symbols referencing any applicable foreign, federal or state
securities law restrictions or any provision convenient in the administration of
the Plan on some or all of the certificates representing shares of Stock issued
under the Plan. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to a Purchase Right in the possession of the Participant in order to
carry out the provisions of this Section. Unless otherwise specified by the
Company, legends placed on such certificates may include but shall not be
limited to the following:

"THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER'S NAME (AND NOT IN THE NAME OF ANY NOMINEE)."

        19.    Notification of Sale of Shares.    The Company may require the
Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right within two years from the date of
granting such Purchase Right or one year from the date of exercise of such
Purchase Right. The Company may require that until such time as a Participant
disposes of shares acquired upon exercise of a Purchase Right, the Participant
shall hold all such shares in the Participant's name (or, if elected by the
Participant, in the name of the Participant and his or her spouse but not in the
name of any nominee) until the lapse of the time periods with respect to such
Purchase Right referred to in the preceding sentence. The Company may direct
that the certificates evidencing shares acquired by exercise of a Purchase Right
refer to such requirement to give prompt notice of disposition.

10

--------------------------------------------------------------------------------



        20.    Notices.    All notices or other communications by a Participant
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

        21.    Indemnification.    In addition to such other rights of
indemnification as they may have as members of the Board or officers or
employees of the Participating Company Group, members of the Board and any
officers or employees of the Participating Company Group to whom authority to
act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys' fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

        22.    Amendment or Termination of the Plan.    The Board may at any
time amend or terminate the Plan, except that (a) such termination shall not
affect Purchase Rights previously granted under the Plan, except as permitted
under the Plan, and (b) no amendment may adversely affect a Purchase Right
previously granted under the Plan (except to the extent permitted by the Plan or
as may be necessary to qualify the Plan as an employee stock purchase plan
pursuant to Section 423 of the Code or to obtain qualification or registration
of the shares of Stock under applicable foreign, federal or state securities
laws). In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are
authorized for issuance under the Plan or would change the definition of the
corporations that may be designated by the Board as Participating Companies.

        23.    Continuation of Plan Terms as to Outstanding Purchase
Rights.    Any other provision of the Plan to the contrary notwithstanding, the
terms of the Plan prior to amendment (other than the maximum aggregate number of
shares of Stock issuable thereunder) shall remain in effect and apply to all
Purchase Rights granted pursuant to the Plan prior to amendment.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



ADOBE SYSTEMS INCORPORATED 1997 EMPLOYEE STOCK PURCHASE PLAN (as amended by the
Board through November 9, 2007)
